DETAILED ACTION
Allowable Subject Matter
Claims 6 and 26 are allowed.  
    
Claim 6 includes limitations directed towards wherein said at least one motor comprising a plurality of motors, a first of said plurality of motors arranged to rotate said generally cylindrical shaped rotation member, and wherein said first of said plurality of motors is positioned within said cylindrical shaped rotation member.   These limitations when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.
    
Claim 26 includes limitations directed towards wherein said at least one motor comprising a plurality of motors, a first of said plurality of motors arranged to rotate said generally cylindrical shaped rotation member, and wherein said first of said plurality of motors is positioned within said cylindrical shaped rotation member.  These limitations when viewed in combination with any intervening and parent claims and any remaining limitations of the claim are seen to provide patentable distinction over the cited prior art of record.

The applicant’s specification at [0027] shows criticality for the configuration described in claims 6 and 26 above.
“motor 140 is placed inside rotation member 130, thereby saving space and providing an easier connection between the5 motor rotation mechanism and rotation member 130.”

As such, the examiner does not find this configuration to be present in the art and not covered by standard design practices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
      
Claims 1-3, 7-14, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeager (US 20160310817 A1). 
      
Regarding claim 1, Yeager teaches  A ball collection apparatus comprising: (See Abstract and Entire Document)a control circuitry; (See [0060] and Computational System in Compartment 48)a body; (Figure 11)at least one motor; (See 36)a plurality of wheels arranged to rotate responsive to said at least one motor, said body arranged to move along a surface responsive to said rotation of said plurality of wheels; (See 72)a collection compartment arranged to maintain a ball within a predetermined area in relation to said body; (Figure 11 and items 18 and 21)a ball input port in communication with said collection compartment; and (See Figure 11, 13 and [0064+])a ball ejector arranged to eject said ball from said collection compartment, said ball ejector comprising a generally cylindrical shaped rotation member positioned within said ball input port, said generally cylindrical shaped rotation member arranged to rotate responsive to said at least one motor,  (See Figure 11 and item 50 [0064+])wherein said control circuitry is arranged to: receive information regarding the location of the ball; responsive to said received information, control said at least one motor to advance said body towards the location of the ball, said collection compartment arranged to collect the ball through said ball input port; control said at least one motor to rotate said generally cylindrical shaped rotation member in a first direction to insert the ball into said collection compartment; and control said ball ejector to eject said ball from said collection compartment and propel said ejected ball towards a predetermined target area, said arrangement of said control circuitry to control said ball ejector to eject said collected ball and propel said ejected ball towards the predetermined target area comprises controlling said at least one motor to rotate said generally cylindrical shaped rotation member in a second direction, said second direction opposing said first direction (See Fig. 13, 16, [0004+, 0027+, 0082+, 0088+]) See (Abstract, Entire Document, [0060][0064][0004][0027][0082][0088], Fig. 11, 13, 16, Items 48, 36, 72, 18, 21, 50).
      
Regarding claim 2, Yeager teaches wherein said propelling of said ball is at a velocity of at least 1.5 meters/second towards the predetermined target area.   See [0006-0112], Specifically [0033], Fig. 1-16.
      
Regarding claim 3, Yeager teaches further comprising an imaging sensor arranged to image a predefined imaging area in relation to said body, said imaging sensor secured to said body and in communication with said control circuitry, said received information comprises said image, wherein said control circuitry is arranged to identify within said imaged area the locations of: the ball; and one of a net, a net pole, a court line and a player, wherein said advancement towards said ball is responsive to said identified locations.   See [0006-0112], Fig. 1-16.
      
Regarding claim 7, Yeager teaches wherein said collection compartment comprises a curved cage secured in relation to said body and arranged to drive the collected ball towards the predetermined area.   See [0006-0112], Fig. 1-16.
      
Regarding claim 8, Yeager teaches wherein said predetermined target area is a predetermined point on a playing court.   See [0006-0112], Fig. 1-16.
      
Regarding claim 9, Yeager teaches wherein said control circuitry is further arranged to identify the location of a player, said predetermined target area being said identified player location.   See [0006-0112], Fig. 1-16.
      
Regarding claim 10, Yeager teaches wherein said control circuitry initiates said advancement of said body towards the location of the ball responsive to a predetermined input signal.   See [0006-0112], Fig. 1-16.
      
Regarding claim 11, Yeager teaches A ball collection method, the method comprising: receiving information regarding the location of a ball; responsive to said received information, advancing a collection compartment towards the location of the ball; collecting the ball in said advanced collection compartment; rotating a generally cylindrical shaped rotation member in a first direction to insert the ball into the collection compartment; rotating the generally cylindrical shaped rotation member in a second direction, said second direction opposing said first direction; and ejecting said ball from said collection compartment and propelling said ejected ball towards a predetermined target area, said ejection is responsive to said rotation in said second direction.   See Abstract, Entire Document, See Fig. 13, 16, [0004+, 0027+, 0082+, 0088+].
      
Regarding claim 12, Yeager teaches wherein said propelling is a continuation of said ejecting.   See Figure 11.
      
Regarding claim 13, Yeager teaches wherein said propelling of said ball is at a velocity of at least 1.5 meters/second towards the predetermined target area.   See [0006-0112], Specifically [0033], Fig. 1-16.
      
Regarding claim 14, Yeager teaches imaging a predefined imaging area in relation to the collection compartment, said received information comprising said image; and identifying within said imaged area the locations of: the ball; and one of a net, a net pole, a court line and a player, wherein said advancement towards said ball is responsive to said identified locations.   See [0006-0112], Fig. 1-16.
      
Regarding claim 17, Yeager teaches wherein said predetermined target area is a predetermined point on a playing court.   See [0006-0112], Fig. 1-16.
      
Regarding claim 18, Yeager teaches further comprising identifying the location of a player, said predetermined target area being said identified player location.   See [0006-0112], Fig. 1-16.
      
Regarding claim 19, Yeager teaches wherein in a game play mode, the method further comprises initiating said advancement towards the location of the ball responsive to a predetermined input signal. See [0006-0112], Fig. 1-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claims 1-3, 7-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeager (US 20160310817 A1) in view of Simon (EP 2343106 A2).
	
Regarding claim 1, Yeager teaches A ball collection apparatus comprising: (See Abstract and Entire Document)a control circuitry; (See [0060] and Computational System in Compartment 48)a body; (Figure 11)at least one motor; (See 36)a plurality of wheels arranged to rotate responsive to said at least one motor, said body arranged to move along a surface responsive to said rotation of said plurality of wheels; (See 72)a collection compartment arranged to maintain a ball within a predetermined area in relation to said body; (Figure 11 and items 18 and 21)a ball input port in communication with said collection compartment; and (See Figure 11, 13 and [0064+])a ball ejector arranged to eject said ball from said collection compartment, said ball ejector comprising a generally cylindrical shaped rotation member positioned within said ball input port, said generally cylindrical shaped rotation member arranged to rotate responsive to said at least one motor,  (See Figure 11 and item 50 [0064+])wherein said control circuitry is arranged to: receive information regarding the location of the ball; responsive to said received information, control said at least one motor to advance said body towards the location of the ball, said collection compartment arranged to collect the ball through said ball input port; control said at least one motor to rotate said generally cylindrical shaped rotation member in a first direction to insert the ball into said collection compartment; and control said ball ejector to eject said ball from said collection compartment and propel said ejected ball towards a predetermined target area, said arrangement of said control circuitry to control said ball ejector to eject said collected ball and propel said ejected ball towards the predetermined target area comprises controlling said at least one motor to rotate said generally cylindrical shaped rotation member in a second direction, said second direction opposing said first direction (See Fig. 13, 16, [0004+, 0027+, 0082+, 0088+]) See (Abstract, Entire Document, [0060][0064][0004][0027][0082][0088], Fig. 11, 13, 16, Items 48, 36, 72, 18, 21, 50).
In the event that Year is found to not explicitly teach receive information regarding the location of the ball; responsive to said received information, control said at least one motor to advance said body towards the location of the ball, said collection compartment arranged to collect the ball through said ball input port
Simon also teaches receive information regarding the location of the ball; responsive to said received information, control said at least one motor to advance said body towards the location of the ball, said collection compartment arranged to collect the ball through said ball input port See [0029-0042].   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with Simon to provide an automatic way to move a collection apparatus to a location of a detected ball and proceed to collect the ball (See [0013]).
      
Regarding claim 2, Yeager teaches wherein said propelling of said ball is at a velocity of at least 1.5 meters/second towards the predetermined target area.   See [0006-0112], Specifically [0033], Fig. 1-16.
      
Regarding claim 3, Yeager teaches further comprising an imaging sensor arranged to image a predefined imaging area in relation to said body, said imaging sensor secured to said body and in communication with said control circuitry, said received information comprises said image, wherein said control circuitry is arranged to identify within said imaged area the locations of: the ball; and one of a net, a net pole, a court line and a player, wherein said advancement towards said ball is responsive to said identified locations.   See [0006-0112], Fig. 1-16.
      
Regarding claim 7, Yeager teaches wherein said collection compartment comprises a curved cage secured in relation to said body and arranged to drive the collected ball towards the predetermined area.   See [0006-0112], Fig. 1-16.
      
Regarding claim 8, Yeager teaches wherein said predetermined target area is a predetermined point on a playing court.   See [0006-0112], Fig. 1-16.
      
Regarding claim 9, Yeager teaches wherein said control circuitry is further arranged to identify the location of a player, said predetermined target area being said identified player location.   See [0006-0112], Fig. 1-16.
      
Regarding claim 10, Yeager teaches wherein said control circuitry initiates said advancement of said body towards the location of the ball responsive to a predetermined input signal.   See [0006-0112], Fig. 1-16.
      
Regarding claim 11, Yeager teaches A ball collection method, the method comprising: receiving information regarding the location of a ball; responsive to said received information, advancing a collection compartment towards the location of the ball; collecting the ball in said advanced collection compartment; rotating a generally cylindrical shaped rotation member in a first direction to insert the ball into the collection compartment; rotating the generally cylindrical shaped rotation member in a second direction, said second direction opposing said first direction; and ejecting said ball from said collection compartment and propelling said ejected ball towards a predetermined target area, said ejection is responsive to said rotation in said second direction.   See Abstract, Entire Document, See Fig. 13, 16, [0004+, 0027+, 0082+, 0088+].
In the event that it is found that Yeager doesn’t explicitly teach receiving information regarding the location of a ball; responsive to said received information, advancing a collection compartment towards the location of the ball; collecting the ball in said advanced collection compartment when viewed in combination.
Simon does teach receiving information regarding the location of a ball; responsive to said received information, advancing a collection compartment towards the location of the ball; collecting the ball in said advanced collection compartment;  See [0029-0042].   
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Yeager with Simon to provide an automatic way to move a collection apparatus to a location of a detected ball and proceed to collect the ball See [0013].
      
Regarding claim 12, Yeager teaches wherein said propelling is a continuation of said ejecting.   See Figure 11.
      
Regarding claim 13, Yeager teaches wherein said propelling of said ball is at a velocity of at least 1.5 meters/second towards the predetermined target area.   See [0006-0112], Specifically [0033], Fig. 1-16.
      
Regarding claim 14, Yeager teaches imaging a predefined imaging area in relation to the collection compartment, said received information comprising said image; and identifying within said imaged area the locations of: the ball; and one of a net, a net pole, a court line and a player, wherein said advancement towards said ball is responsive to said identified locations.   See [0006-0112], Fig. 1-16.
      
Regarding claim 17, Yeager teaches wherein said predetermined target area is a predetermined point on a playing court.   See [0006-0112], Fig. 1-16.
      
Regarding claim 18, Yeager teaches further comprising identifying the location of a player, said predetermined target area being said identified player location.   See [0006-0112], Fig. 1-16.
      
Regarding claim 19, Yeager teaches wherein in a game play mode, the method further comprises initiating said advancement towards the location of the ball responsive to a predetermined input signal. See [0006-0112], Fig. 1-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711